DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 13-16 in the reply filed on 22 August 2022 is acknowledged.
Claims 8-12 and 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 August 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (US 2007/0181810).
Regarding claim 1, Tan discloses an apparatus (see figures 1-3 and 7A, for instance) comprising: a phase light modulator (see [0024], “For example, a single 1D laser array can include an additional grating, mirror, spatial modulator, or phase modulator to deflect or steer some or all of the light from a laser in the 1D laser array in a direction in the plane of FIG. 2”); a first light source (single laser 120 on top of laser array 110) optically coupled to the phase light modulator ([0024]), the first light source configured to generate a first light beam (see figure 1) and positioned to direct the first light beam to the phase light modulator at a first angle of incidence, the phase light modulator configured to modulate the first light beam to provide a first modulated light beam and to direct the first modulated light beam to a first field of view responsive to the first light beam (see figure 1, with the top beam being modulated and directed accordingly); a second light source (single laser 120 on bottom of laser array 110) optically coupled to the phase light modulator ([0024]), the second light source configured to generate a second light beam (see figure 1) and positioned to direct the second light beam to the phase light modulator at a second angle of incidence, the phase light modulator configured modulate the second light beam to provide a second modulated light beam and to direct the second modulated light beam to a second field of view responsive to the second light beam (see figure 1, wherein the beam from 120 bottom is modulated and directed accordingly); a first light detector (702 top of 700 in figure 7A) optically coupled to the first field of view and configured to detect the first modulated light beam as reflected from the first field of view; and a second light detector (702 bottom of 700 in figure 7A) optically coupled to the second field of view and configured to detect the second modulated light beam as reflected from the second field of view ([0040]).
Regarding claim 4, Tan discloses the apparatus of claim 1 wherein the phase light modulator modulates the first light beam (from 120 top) with a steering pattern to provide the first modulated light beam and the phase light modulator modulates the second light beam (from 120 bottom) with the steering pattern to provide the second modulated light beam (see [0024]; [0044] for instance).
Regarding claim 5, Tan discloses the apparatus of claim 4 further including a controller configured to control the steering pattern on the phase light modulator ([0024]) such that the first modulated light beam scans the first field of view and the second modulated light beam scans the second field of view (see figure 1, for instance).
Regarding claim 7, Tan discloses the apparatus of claim 1 further including a first collimating lens (see figure 1, 130) between the first light source and the phase light modulator and including a second collimating lens (see figure 1, 130) between the second light source and the phase light modulator.
Regarding claim 13, Tan discloses a method (see figures 1-3 and 7A, for instance) comprising: directing a first light beam from a first light source (single laser 120 on top of laser array 110) optically coupled to the phase light modulator ([0024]) to a phase light modulator (see [0024], “For example, a single 1D laser array can include an additional grating, mirror, spatial modulator, or phase modulator to deflect or steer some or all of the light from a laser in the 1D laser array in a direction in the plane of FIG. 2”); modulating the first light beam using the phase light modulator to provide a first modulated light beam directed to a first field of view (see figure 1, with the top beam being modulated and directed accordingly); directing a second light beam from a second light source (single laser 120 on bottom of laser array 110) to the phase light modulator ([0024]); modulating the second light beam using the phase light modulator to provide a second modulated light beam directed to a second field of view (see figure 1, wherein the beam from 120 bottom is modulated and directed accordingly); detecting the first modulated light beam as reflected (from object 730) from the first field of view using a first light detector (702, top); and detecting the second modulated light beam as reflected from the second field of view using a second light detector (702, bottom).
Regarding claim 14, Tan discloses the method of claim 13 wherein the phase light modulator modulates the first light beam (from 120 top) with a steering pattern to provide the first modulated light beam and the phase light modulator modulates the second light beam (from 120 bottom) with the steering pattern to provide the second modulated light beam (see [0024]; [0044] for instance).
Regarding claim 15, Tan discloses the method of claim 14 further including controlling the steering pattern on the phase light modulator ([0024]) such that the first modulated light beam scans the first field of view and the second modulated light beam scans the second field of view (see figure 1, for instance).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Bartlett et al. (US 2017/0357000).
Regarding claim 2, Tan discloses the apparatus of claim 1. However, Tan does not expressly disclose wherein the phase light modulator is a first phase light modulator and further comprising a second phase light modulator, the second phase light modulator configured to direct the first modulated light beam as reflected from the first field of view to the first light detector and configured to direct the second modulated light beam as reflected from the second field of view to the second light detector.
Bartlett discloses a lidar apparatus (see figure 5, for instance), including a phase light modulator (509), wherein the phase light modulator is a first phase light modulator (one element of DMD 509) and further comprising a second phase light modulator (another separate element of DMD 509), the second phase light modulator configured to direct the first modulated light beam as reflected from the first field of view to the first light detector (515, figure 5, for instance) and configured to direct the second modulated light beam as reflected from the second field of view to the second light detector (517).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first and second phase light modulators as Bartlett in the apparatus of Tan. The motivation for doing so would have been to obtain a fast pattern update capability, as taught by Bartlett ([0054]).
Regarding claim 3, Tan in view of Bartlett discloses the apparatus of claim 2, wherein a first angle of reflection from the second phase light modulator (509 DMD) to the first light detector (515) is different from the first angle of incidence and wherein a second angle of reflection from the second phase light modulator (509 DMD) to the second light detector (517) is different from the second angle of incidence (see fig. 5).
Regarding claims 6 and 16, Tan discloses the apparatus of claim 1 and the method of claim 13. However, Tan does not expressly disclose wherein the phase light modulator includes one of an array of digital micromirrors, and wherein the phase light modulator modulates the first light beam and the second light beam by setting a height of the digital micromirrors above a substrate of the phase light modulator; or a liquid crystal phase light modulator wherein the phase light modulator modulates the first light beam and the second light beam by applying a voltage to a liquid crystal at each pixel.
Bartlett discloses a lidar apparatus (see figure 5, for instance), including a phase light modulator (509), wherein the phase light modulator includes one of an array of digital micromirrors (509 DMD, [0051]), and wherein the phase light modulator modulates the first light beam and the second light beam by setting a height of the digital micromirrors above a substrate of the phase light modulator ([0053]-[0055], since adjusting the position of each micro mirror of 509 DMD adjusts the height); or a liquid crystal phase light modulator wherein the phase light modulator modulates the first light beam and the second light beam by applying a voltage to a liquid crystal at each pixel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the digital micromirror array as Bartlett for the phase light modulator of Tan. The motivation for doing so would have been to obtain a fast pattern update capability, as taught by Bartlett ([0054]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        9/23/2022